TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-03-00201-CR



                                     Juan Jose Torres, Appellant

                                                    v.

                                    The State of Texas, Appellee




          FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
                NO. 53,926, HONORABLE RICK MORRIS, JUDGE PRESIDING



                              MEMORANDUM OPINION


                Juan Jose Torres seeks to appeal from a judgment of conviction for burglary of a habitation.

The trial court has certified that Torres waived the right of appeal. See Tex. R. App. P. 25.2(a)(2); see

also Monreal v. State, No. 2289-01, slip op. at 13, 2003 Tex. Crim. App. LEXIS 57, at *20-21 (Tex.

Crim. App. Mar. 12, 2003). The record also shows that this is a plea bargain case within the meaning of

rule 25.2(a)(2). The appeal is dismissed. See id. rule 25.2(d).




                                                 Jan P. Patterson, Justice

Before Chief Justice Law, Justices Kidd and Patterson

Dismissed

Filed: May 8, 2003
Do Not Publish